FILED IN
                                                                                               14th COURT OF APPEALS
                                                                                                     HOUaiON. ffcXSF—


                                                                                                     SEP 29 2015
                                                                                               CHRISTOPHER A. PRINE
                                                   THE STATE OF TEXAS                                        CLERK
                                                                                                                             „J

                                                         In The

                                          FOURTEENTH COURT OF APPEALS




        IN RE KHISTINA CALDWELL DEJEAN, CANDIDATE FOR MAYOR 2015 OF HOUSTON RELATOR
                                                                                 tor; ffaofrfoj 6u/e
                        ANSWER TO ORIGINAL PROCEEDINN WRIT OF MANDAMUS

ANSWER TO AFFIDAVITOF INDIGENCY WAS GRANTED $ 0 PAYMENT WAS GRANTED 8/24/15                       ANSWER THE COURT REQUEST
296.00 DOLLARS AND 217.00 FROM A PERSON SEE 1.2

NOW REQUESTONLY TO PRO LONG COURT DATETHAT'S OUT OF THE OERDER AND AGAINST MY

CONSTITUTION RIGHTS


IN THE ELECTION LAWS THE MATTER OF THE COURT ISSUEOF BEING ROB TWICE IN ONE DAY WAS GIVEN THE MAYOR OFFICE 8/24/15 THAT

COURT HEARING SHOULD HAVE BEEN FIRST WEEK OF SEPTEMBER OR THE SECOND WEEK


KHISTINA CALDWELLDEJEAN, CANDIDATE FOR MAYOR OF HOUSTON 2015 FORTHE PEOPLE

ANSWER TO RE SETTING LATECOURT DATE 10/20/2015 AND 10/27/2015

MUST BE BEFORE EARLY ELECTION VOTING OR RECALL WILL BE REQUESTED AT THE LATECOURT DATE 10/20/2015 THAT WAS GIVEN OUT OF
SPITE THAT HAS NOTHING TO DO WITH ELECTION RULES


I SPEAK UP FOR JUSTICE AND WILL STAND ON CONSTITUTION OF THE UNITED STATES OF AMERICA

ARTICLE XIV SECTION 1 ALL PERSONS BORN OR NATURALIZED INTHE UNITED STATES ANDSUBJECT TO THE JURISDICTION THEREOF,ARE
CIITIZENOF THE UNITED STATES WHEREIN THEY RESIDE NO STATE SHALL MAKE OR ENFORCE ANY LAW WHICH SHALL ABRIDGE THE PRIVILEGES
OR IMMUNITIES OF CITIZENS OF THE UNITED STATES ; NOR SHALL ANY STATE DEPRIVEANY PERSON OF LIFE, LIBERTY OR

PROPERTY, WITHOUT DO PROCESS OF LAW ,NOR DENY TOANYPERSONWITHIN ITS JURISDICTION THE EQUAL PROTECTION OF THE LAW .
EVERY CANDIDATE FOR MAYOR 2015 WAS NOT ROB TWICE IN ONE




 BOTH DATES 10/27/15 10/20/2015 TO LATE TO HONOR MY REQUEST FOR 2015 MAYOR ELECTION BALLOT




COUNTYCOURTAT LAW NO 4 .... •'/•

                          f-/ARRIIS COUNT/TEXAS
                              TRIAL COURT CAUSE NO . 1066593




                               4^-7
^ t                                                      OFFICE OF STAN STANART
•p
                                              COUNTY CLERK, HARRIS COUNTY, TEXAS
0
                                                   COUNTY CIVIL COURTS DEPARTMENT
I
5
0                                                                  August 25, 2015                   I
8
     The Honorable Vince Ryan
     County Attorney
     c/o Harrison Gregg
      1019 Congress, 15th Floor
     Houston, Texas 77002
4
9

0
     Re: Case Number: 1066539 Court Number Four (4)
0
0    DEJEAN, KHISTINA CALDWELL Vs. PARKER, ANNISE D
g
     Dear Sir:


     Please find a copy of the Affidavit of Inability to Pay Cost forthefiling ofthe above mentioned case filed on8/24/2015.
     Filing Fee: $217.00

     Service Request Fee: $4.00

     Service Fee (Constable): $75.00

     Jury Fee: $0.00                                                                                        » n SI


     Miscellaneous: $0.00                                                                                                on
                                                                                                             < V

                                                                                                                         ac
                                                                                                                         cs
     Affiant: KHISTINA CALDWELL

     I respectfully request thatyoufile a contest to theAffidavit of Inability to PayCostandrepresent thisoffice at thehearing
     of the contest.



     STAN STANART
     County Clerk, Harris County, Texas



     Tonya Anr/Garza                    u
     Deputy ^nVa A. ftPrja
     CountyCivilCourt at LawDepartment


     cc: KHISTINA CALDWELL
        7730 CAYTON ST.
       HOUSTON, TX 77061



                                                    P.O. Box 1525• Houston, TX 77251-1525 • (713)755-6421

             Form No. H-01-107 (Rev. 04/01/2011)                WWW.CCl.ERK.HCTX.NKT                                 Page 1of 1




                                                             h-
               NOTICE: THIS FORM CONTAINS SENSITIVE DATA.

                                           Cause Number:
                                                      (The Clerk's office will fill in the Cause Number when you file this form.)

                                                                                         In the (checkone)
           Petitioner/
           Plaintiff           >of\ UrUlW^g-.
                               tXtoM'                                                                                                 County, Texas
           Defendant                                                                   '(County)

                                                                        Affidavit of Indigency
                                                                        (Request to Not Pay Court Fees)
                Use this form to ask the court not to               You must either 1) sign this form in                 You can be prosecuted if you lie oh
                charge you for court fees. This form is             front of a notary public or 2) sign this             this form.
                also called an "Affidavit of Inability to           form and sjgn and attach a completed Tne court may or may not approve this
                Pay Court Costs" or a "Pauper's Oath."              "Unsworn Declaration" form. By          request to not pay court fees. The court
                You can only use this form if: (1) you              signing in front of a notary, you swear may order you to answer questions
                get public benefits because you are                 under oath that the information         about your finances at a hearing. At
                poor or (2) you can't pay court fees.               provided is true and correct. By        that hearing you will have to present
                The information you give on this form               signing and attaching an "Unsworn       evidence to the judge of your income
                must be current, complete, true and                 Declaration" form, you declare under and expenses to prove that you have no
                correct.                                            penalty of perjury that the information ability to pay court fees.
                                                                    provided is true and correct
                ® The person who sighed this affidavit appeared, in person, before me, the undersigned notary, and stated
                under oath:

                 "My name is VLl/^ Texc ? "Hoc \
                 "My email address is                                          _^             _.                                                             .
                 "I am above the age of eighteen (18) years, and I am fully competent to make this affidavit, I am unable to pay court
                 costs. The nature and amount of my income, resources, debts, and expenses are described in this form.
                 Check ALL boxes that apply and fill in the blanks describing the amounts and sources of your income.
             @ "I receive these public benefits/government entitlementsthat are based on indigency: f^hvoo. th eeto FfrrtH
 jpt Ho\ «• SSI         • WIC        • Food Stamps/SNAP         • TANF       • Medicaid       • CHIP       QAABD
 *-1-**°^ '" • Needs-based VA Pension          D County Assistance, County Health Care, or General Assistance (GA)
-^vcea.g         • LIS in Medicare ("Extra Help")                 • Community Care via DADS                     • Low-Income Energy Assistance
 "ZC* "?oU       • Emergency Assistance                 Q Child Care Assistance under Child Care and Development Block Grant
"^"Vieert^D Public Housing                    EKJther: (Describe) LnxSjCbiq*^ SpoM^Qg. M^>                                                                           :
-^\k&^^.\o££&v5-                     Ifyou receive any of the above public benefits, attach proof and label it "Exhibit: Proof of Public Benefits"
           '     © "My income sources are stated below. (Check all that apply)
                 • Unemployed since: (date)  tW r^fe
                                                                             Yourjob title                                              Youremployer
                 • Child/spousal support • My spouse's income or income from another member of my household (if available)
                 D Tips, bonuses • Military Housing l] Worker's Comp D Disability [U Unemployment • Social Security
                 D Retirement/Pension • Dividends, interest, royalties • 2nd job orother income:
                                                                                                                                                (describe)
                 © "My income amounts are stated below.
                 (a) My monthly net income after taxes are taken out is:                                            Total income after taxes
                 (b) The amount I receive each month in public benefits is:                                          Total amount received
                 (c) The amount of income from other people in my household is:*                                     Total amount received
                 (d) The amount I receive each month from other sources is:                                             Total amount received
                 (e) My TOTAL monthly income is                                                       Add allsources ofincome above-*
                       *List this income only if other members contribute to your household income.
                                                                                                                                                                 Page 1 of 2
               © TexasLawHelp.org - Affidavit of Indigency, February 2014

                                                                                                H2.
© About my dependents: "The people who depend on me financially are listed below:
          Name                                         f                                         Age               Relationship to Me
    1
    2
    3
    4

    5




  © "My property includes:                              Value*              ©"My monthly expenses are:                              Amount

  Cash                                  :                                   Rent/house payments/maintenance                i               Cl
  Bank accpunjs, other financial assets {List)                              Food and household supplies                                f.Q* crp
                                                                            Utilities and telephone
                                                 $                          Clothing and laundry


  Vehicles (cars, boats) (List make andyear)
                                                 $         3l               Medical and dental expenses
                                                                            Insurance (life, health, auto, etc)
                                                                                                                                       a

                                                                                                                                       £l
                                                                            School and child care                                     ^Z-
              'ffl-ice £&fwT $                                  &_          Vehicle payments
                                                                            Gas^bus1 fare, auto repair                         ffv.cz
                                                 $                          ChikT/spousal support                                          O
  Real estate (hous^e or land) (Do notlist thehouseyoulive in.)             Wages withheld by court order
                                                 $              £>          Debt payments                                                  a
                                                 %                          Other expenses (Describe)
  Other property (like jewelry, stocks,
                                  DCkS, etc.) (Describe)
                                              (Describe,




                Total value of property           = $3*C&                                  Total monthly   Expenses -> =$(^O- C$
   'The value is the amount the item would sell for less the amount you still owe oryt (ifanything).

   D "My debts include: List debt and amount owed.



  To list any other facts you want the court to know, such as unusual medical expenses, family emergencies, etc., attach another
 page to thisform and label it "Exhibit: Additional Supporting Facts." Check here ifyou attach anotherpage.U
  ® "I am unable to pay court costs. I verify that the statements made in this affidavit are true and correct."
        Your Signature. You must either: 1) sign this form in front of a notary public or
        2) sign this form and sign and attach a completed "Unsworn Declaration" form.
                                                                                                                                                J?W5
                                                                                                                             Date

                                                                 Notary fills out this section ifyou
                                                                 are signing in front of a notary.
   County of
   Print the name of count? where thisAffidavit is notarized.

    Sworn to and
                                                                     Date                 Print name of person who is signing this Affidavit.
                                                                                          NOT the notary's name.




                                                                                                                                                Page 2 of 2
© TexasLawHelp.org - Affidavitof Indigency, February 2014



                                                                      £f3
 NOTICE: THIS DOCUMENT CONTAINS SENSITIVE DATA.


                            Cause Number: K/?7-/^?^^ t>tv/^vc^
                                   (The Clerk'soffice willfill in the Cause
                                                                      *•*—— Number
                                                                            ••••—•-  •- you *•-
                                                                                    when    file •"--•-
                                                                                                 this *form.)>

                                                                              In the:
 Petitioner/
 Plaintiff                                                           U                       • District Court
                                                                              Court Number • County Court at Law
                                                                                             D Justice of the Peace
 Respondent/
 Defendant                                                                                                       County, Texas


                              Unsworn Declaration of Indigency
                                                                                                                                                  n
1. I am filing this Unsworn Declaration of Indigency in place of an Affidavit of Indigency as
     allowed by Section 132.001 of the Texas Civil Practices and Remedies Code.
2. I am unable to pay court costs. I declare under penalty of perjury that the statements made
   in this Unsworn Declaration of Indigency are true and correct.
3.   Mv name is: Klrufti^fr QUAlo-P^ .t^JSArO                                                              B           ,                 .
                               Rrsl" r         /*\/l           i^    Middle                               Last
     My dateof birth is: Ol I OH I WVZ.
                                 Month         Day       ,   Year                  .            • r_-                        .     /(
     My address is: ~T) 3Q Catv/yoiO                                              (4ou&wV l<                     flOU>\ H&crvr
                             Qtraat Address
                             Street AWrfoocc         >                              City       State       Zip         Country
     My email address is:

     Government Entitlements (Check one.)
     0'1'donot currently receive any government entitlements based on indigency (poverty).
     • Icurrently receive the following government entitlements based on indigency (poverty):
             Government entitlements based on indigency include but are not limited to: Food Stamps/SNAP, TANF,
             SSI, Medicaid, WIC Chip, AABD, Needs-based VA Pension, Public Housing, County Assistance, County
             Health Care, General Assistance, US in Medicare ("Extra Help"), Community Care via DADS, Low-Income
             EnergyAssistance, Emergency Assistance, Child Care Assistance under Child Care and Development
             Block Grant.
             List all government entitlements based on indigency received by you or your dependents and the dollar
             amount of the benefit if applicable. Attach proof of the government entitlements received to this form.
                            Name of Public Benefit                     Person Getting the Benefit       Dollar Amour;
                                                                                                                  $
                                                                                                                  $
                                                                                                                 uC
5.   Income
                                                                                                                             c
     a. My net monthly income from employment (after taxes) is:                                                   $_
        or • I ajjwTOt currently employed or self-employed.
     b. My spouse'snet monthly income (after taxes) is:                                                           $.       ~-&—rf/*r
          orYA | am not married. or D My spouse's income is not available to me.
     C   All other income I receive is listed below: List thesourceof income (i.e. unemployment, retirement,
         socialsecurity, interest, dividends, child support spousalsupport) and themonthly amount you receive^
             y>3VS>t>*\01*flrT Spo^SfX VTOxk^: fMloioCe                                                           $ tOT>~^



©TexasLawHelp.org, Declaration of Indigency, December 2014                                                                 Page 1 of 2
Texas Rules of Civil Procedure, Rule 145 and Texas Civil Practice & Remedies Code, Rule 132.001




                                                                L>
                                                         ft
                                                                                                                                             •k
•v^




      6. Dependents - The people who depend on me financially are listed below:
                                              Name                                          Age           Relationship to Me




 n         Property -1 own the following property:
           List the property and itsvalue - the amount the property would sellfor less the amount youstill owe onit. If
           there is no property in a particular category, write "none."
           Bank
            ank Accounts
                Accounts (list
                         (list bank,
                               bank, type
                                     type ofaccount
                                          of account and
                                                     ai amount of$in accounijr                                                 p
                                                                                                               $ _3o_qi
                                                                                                               $

           Vehicles (listmake and year)




           Real Estate -House or Land (do not list the house you live in)




           Other Property of Value (like boats, jewelry, stocks, etc.)


                                                                                                               $
                                                                                                              "$77
      8. Monthly Expenses -1 have the following monthly expenses
              mt / Mortgage                                         Insurance (auto, lifeNrjealth/etc.)
           Food                                                     Vehicle payments
«&V£       Utilities (electric/gas)                  nS:
                                                            cr°
                                                                    Gas,(mjg)fare, auto repair
                                                                    Child support / spousal support
           Telephone                         $ /Q
           Clothing and laundry                      -zy            Other expenses/debts: (describe)
           Medical, dental expenses          $     -Cr
           Child care, school tuition
           Household supplies                $      <=&-
                                                                           Total monthly expenses:             $     Cx
      9.   Additional Information
           List anyotherfactsyou want the court to know, such as unusual medical expenses, family emergencies, etc.
           TAi* £eQu««l-r7™AdL*nJ--+o 6J3~fc?A ZL.~bTo Vyi>j«4 X -yieeX 7b OM*«f4#' ^^^m^^^^^^^^r'r/AJnW
      10. Formally signed under penalty Of perjury in                          . /                   bounty, Texas on this
           date:  :. OQ 1($           I a'/ST.

       )TexastiwHelp.org - declaration ofIndigencyi December 2014
      Texas Rules ofCivil Procedure, Rule i4&and Texas Civil Practice &Remedies Code, Rule 13,
                        ^bbte/TV
Office ofHarris County District Clerk - Chris Daniel                      l^://www.hcdistrictelerJccoiri/edocs/publie/CaseDetailsWnting.aspx..



          HCDistrictclerk.com               The State of Texas vs. COTTON, JAYCEE (SPN: 02760809)                                 9/29/2015
                                            Cause: 146602401010         CDI:3         Court: 209


          SUMMARY

           CASE DETAILS                                                  DEFENDANT DETAILS
           File Date                      4/25/2015 ,                     Race/Sex    B/M          Height/Weight 5'09 / 140 LBS
           Case (Cause) Status            Inactive Bond Forfeiture        Eyes        BRO          Hair           BLK

           Offense                        THEFT S1500-20K                 Skin        DRK          Build          MED

           Last Instrument Filed          Felony Indictment               DOB         9/4/1997     In Custody    N
           Case Disposition                                               US Citizen YES           Place Of Birth TX

           Case Completion Date           N/A
                                                                         Address                   15010 WHITE HEATHER HOUSTON TX
           Defendant Status               NO ARREST
                                                                         Markings
           Bond Amount                    $0.00
                                                                         COURT DETAILS
           Next/Last Setting Date         6/2/2015                       Court                   209th
                                                                         Address                 1201 Franklin (Floor: 17)
                                                                                                 Houston, TX 77002
                                                                                                 Phone:7137556378

                                                                         JudgeName               Michael T. McSpadden

            -JrH       \W^s. -rvi5 vj^Lrvc, m^a uocxS uj^ -tVe second. CnroMA o¥~\kcvc
                 loy^ck!




                     TW©4r ^as o^TroAk ^ ^ ^'^ ^c°-

       ^JX^^OfJ VOQ.3 \fQrXX. OrMflU-QS OX^f "T^O T\ £r« AcU*^\
                                                                     J1
  Iteytoot^Tte S«Zl TwJ^-oo^ f^ one TKoJr- To ^ rwu
             \LiHbC


lofl                                                                                                                              Q/?Q/?.f)1S7^7 PM
United States Postal Service                                    Todays Date                Sender sN-ame

Sorry We Missed Ypul We ^Deliver tSFtmn I) Ml*^ V I a/ ( 4 ft \/A;b
Item s it                                 Aviilabla fur Pir k up After                           For Redelivery
_^stOffice'" iSwfca k)                                                                     Go ton'isos-.cbTv/rei..^,
                                          D-Jte7 /]^Tl] 5 T.m*isJ &-M
                                             SjO&L
^ILelter          ForDellveiy [Entertotal numb»rof items         •    If checked you or your agertt must be present
                  deliveredbv iorvice type )                          at time of delivery to sign for'ttem" *
— ^T°~,^          For Notice Left (Che-k applicable item)       USPS Tracking # or Article Humberts)
  erive opp
    magarni          Prn.nl> MaI               Insured f»'ai
    -atal vi «[      Express'
                                               ReturnReceipt
    Pdl B         —^CertifiedMai'         —    forMerchindise
    Penshdtle 0, articte w , ^ reftWiw*
    ltp™i                                      Adult
                                               Sianatuif
    x^q,.            R»stnctud Ddli                          Nbtir.fi' Left ••Sentioii
                                               S qnaturp        customer Name and Address
                     RegisteredMaI"            Confirmation'
ArLcle Requinng Payment                   Amount Due
 QDun^DcOD nCustombJs^^'                                        nib Ca
 n Final Notice Article will beretumed.to'sendpr on             Delivered By end Date,


PS Form 3849, July 2013 S $d'I usps.com                                     *fDelivery Notice/Reminder/Receipt
                                                                                       I




                                                                               /O